THIS case was an action brought by the indorsee of a promissory note, against the drawer ; and it was contended, on the part of the defendant, that the note, having been given without any consideration, was subject to the same equity in the hands of the indorsee, to which it was subject in the hands of the indorsor, the original payee. 1 Dall. Rep. 441. To establish the defect of consideration, the testimony of Lynch, the indorsor and original payee (who had since obtained his certificate as a bankrupt) was offered :
But it was ruled by the Court, that Lynch could not be a witness in this case ; as he was offered, in fact, to invalidate his own instrument. 1 Term. Rep. 599.